United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-590
Issued: January 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated November 9, 2009. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a right knee injury in the performance of duty on
April 28, 2007.
FACTUAL HISTORY
Appellant, a 49-year-old letter carrier, filed a claim for benefits, alleging that her right
knee gave out on her while walking on April 28, 2007, resulting in an injury to her right knee.
On the form, Rogelio Cola, appellant’s coworker, stated that he was walking with her on
April 28, 2007 when her knee gave out and she fell to the ground.
By letter dated September 30, 2009, the employing establishment controverted the claim.
It stated that, although appellant indicated that she was walking and her right knee just gave out

on April 28, 2007, she had not alleged a traumatic incident on that date. The employing
establishment noted that she had a preexisting right knee condition for which she filed a claim in
March 2001.
Appellant submitted an emergency room report dated April 28, 2007 which indicated that
she was examined and treated for right knee pain on April 28, 2007; the pain was the result of a
fall she experienced on that date. The report was not signed by a physician.
By letter dated October 5, 2009, the Office advised appellant that she needed to submit
additional factual and medical evidence in support of her claim. It advised her that her statement
did not adequately describe the circumstances of her injury; therefore, she needed to clarify why
she fell and how she landed on April 28, 2007. In addition, the Office asked appellant to submit
a comprehensive medical report from her treating physician describing her symptoms and the
medical reasons for her condition, a diagnosis of the condition and an opinion as to whether her
claimed condition was causally related to her federal employment. Appellant submitted a packet
of factual and medical evidence which was received by the Office on November 3, 2009.
In her October 13, 2009 statement, appellant stated that she was walking her mail route,
delivering mail on April 28, 2007 when she felt a sharp pain in her right knee, causing her knee
to buckle, resulting in her falling to the ground on both knees.
Appellant submitted treatment notes dated July 7 and 27, 2007 from Dr. John J. Sharkey,
a specialist in orthopedic surgery, who indicated that she was experiencing right knee pain and
diagnosed compartmental osteoarthritis of the right knee.
Appellant submitted an October 25, 2007 x-ray report, received by the Office on
November 3, 2009, which showed degenerative changes in the right knee predominantly
involving the patellofemoral and medial compartment, with varus deformity. The report
diagnosed degenerative joint disease of the right knee with genus varus deformity.
In an October 25, 2007 report, Dr. Robert Myerson, a surgeon and appellant’s treating
physician, stated that he was treating her for a work-related injury to her knees which occurred
when she fell while working on July 26, 2007. He related that she was injured when her right
knee buckled and she fell forward onto her knees. Dr. Myerson noted that x-rays were negative
and that appellant was placed on light duty. He stated that she had complaints of bilateral pain
and stiffness in her knees and had difficulty walking for long periods, in addition to difficulty
bending, climbing stairs and sitting with her knees in a bent position. Dr. Myerson reviewed the
October 25, 2007 x-ray results and advised that appellant had severe bicompartmental changes in
the right knee with loss of medial joint space, osteophyte formation and loss of joint space in the
patellofemoral joint. He diagnosed post-traumatic arthritis, superimposed on osteoarthritis, of
the right knee.
In a report dated November 1, 2007, Dr. Myerson stated that he had evaluated appellant
on October 25, 2007 for a work-related right knee injury. He stated that her physical
examination was significant for swelling and restricted range of motion of the right knee and that
her x-rays showed advanced post-traumatic arthritis.

2

In a May 29, 2008 report, Dr. Myerson presented progress notes from December 2007
and January, February and May 2008 which indicated that appellant was experiencing pain and
swelling in her right knee which caused difficulty walking. He stated that she had hospital
records from April 28 and July 26, 2007. Dr. Myerson stated that on May 29, 2008 appellant
reported an exacerbation of right knee pain. He indicated that she sustained an injury to her right
knee which resulted from a work-related fall. Dr. Myerson also submitted progress reports dated
October 2008, June and September 2009 which indicated that appellant was still experiencing
right knee pain.
On November 3, 2009 the Office received a witness statement from Mr. Cola, who
indicated that he observed appellant fall to the ground on April 28, 2007 after experiencing a
sharp pain in her right knee.
By decision dated November 9, 2009, the Office denied appellant’s claim on the grounds
that the evidence did not establish that she sustained a work-related injury on April 28, 2007. It
stated that the cause of her April 28, 2007 fall was of nonoccupational pathology. The Office
therefore found that, as appellant did not strike any intervening object or surface on the way
down, she did not sustain an injury in the performance of duty on April 28, 2007.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides for the payment of compensation
for the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 In deciding whether an injury is covered by the Act, the test is whether,
under all the circumstances a causal relationship exists between the employment itself or the
conditions under which it is required to be performed and the resultant injury. The phrase while
in the performance of duty has been interpreted by the Board to be the equivalent of the
commonly found prerequisite in workers’ compensation law of arising out of and in the course of
employment. The phrase course of employment is recognized as relating to the work situation
and more particularly, relating to elements of time, place and circumstance.
In addressing this issue, the Board has stated the following: In the compensation field, to
occur in the course of employment, in general, an injury must occur: (1) at a time when the
employee may reasonably be said to be engaged in his or her master’s business; (2) at a place
where he or she may reasonable be expected to be in connection with the employment; and
(3) while he or she was reasonably fulfilling the duties of his or her employment or engaged in
doing something incidental thereto.3 The employee must establish the concurrent requirement of
an injury arising out of the employment. Arising out of employment requires that a factor of
employment caused the injury. It is incumbent upon the employee to establish that the claimed
injury arose out of his or her employment; that is, the accident must be shown to have resulted

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102(a).

3

Charles Crawford, 40 ECAB 474 (1989); Mary Keszler, 38 ECAB 735 (1987).

3

from some risk incidental to the employment. In other words, some contributing or causal
employment factor must be established.4
When an employee claims that she sustained an injury in the performance of duty, she
must submit sufficient evidence to establish that she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. She must also establish that
such event, incident or exposure caused an injury.5
ANALYSIS
Appellant alleged that she sustained injuries to her right knee on April 28, 2007 when her
knee buckled while she was walking her regular mail route and she fell. The Office denied her
claim on the grounds that her fall was idiopathic. The Board finds that this case is not in posture
for decision.
Appellant has alleged a specific incident of employment, arising in the course of
employment and in the performance of duty. She has explained that her knee buckled while she
was walking her route on April 28, 2007. As appellant was clearly required to walk to deliver her
route and the evidence of record establishes that her fall did occur while she was on her route, she
has established an incident of employment arising out of employment, in the performance of her
employment: that she was walking her route on the day in question when the fall occurred. This
case is unlike a case of whether a letter carrier simply feels knee pain and falls, without any
explanation of the mechanism of injury, arising out of employment that caused the pain.6
The next question is whether this accepted incident, appellant’s walking her route on the
day in question caused her to fall and sustain injury. The Office did not accept an incident of
employment in this case and therefore the Office did not evaluate whether appellant’s knee
buckling caused the resulting fall and injury. The Board notes that the Office denied the claim
on the grounds that appellant’s preexisting knee condition caused the fall. The Office classified
the fall as idiopathic. The Board also notes however that appellant had a previous accepted claim
for knee injury in the year 2000.7 Appellant has submitted medical evidence to the record which
generally supports a work-related injury.
As the Office has not evaluated the medical evidence to determine whether the accepted
incident of employment and/or appellant’s previously accepted right knee injury caused her to fall
and sustain further knee injury on April 28, 2007, the Board finds that this case is not in posture for
decision. It shall consolidate this claim with the prior claim for injury, file number xxxxxx706.

4

L.K., 59 ECAB 465 (2008).

5

See Arthur C. Hamer, 1 ECAB 62 (1947).

6

See E.D., Docket No. 09-257 (issued August 25, 2009).

7

File No. xxxxxx706.

4

On remand, after such further development as appropriate, the Office shall determine
whether appellant’s fall and subsequent knee condition were causally related to the accepted
incident of employment.
CONCLUSION
The Board finds that this case is not in posture for decision. After such further
development of the evidence as necessary the Office shall issue a de novo decision.
ORDER
IT IS HEREBY ORDERED THAT the November 9, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: January 3, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

